Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification-Objection
2.	The disclosure is objected to because of the following informalities:
	At page 4, paragraph [0016] and page 11, paragraph [0039] of the present specification, the applicants are advised to replace “CaCO3” and “TiO2” disclosed in the present specification with “CaCO3” and “TiO2”. 
Appropriate corrections are required.

Claim Objections
3.	Claims 1 and 17-19 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to add “(MD)” after “machine direction”. 
	As to Claims 17, 18, and 19: Consistent with paragraphs [0047] and [0052]-[0053] of the present specification, the applicants are advised to replace the claimed “the film” with the new phrase “the mono-axially oriented polyolefin film”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 5 and 8: As recited, it is not clear whether “the film” recited in claims 5 and 8 is referring to the final film product (i.e., mono-axially oriented polyolefin film) or the intermediate film product in claim 1, on which claims 5 and 8 depend from.  Clarification by applicants in the next response will be helpful to better ascertaining the scope of these claims.   
	As to Claim 16: As recited, claims 1 and 13, on which claim 16 depend from, do not provide proper antecedent basis for “the propylene-based polymer” in claim 16 (Emphasis added).  Thus, it is not clear whether “the propylene-based polymer” is referring to “propylene-based polyolefin” or another polymer. 
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0147657).
	As to Claims 1-5: Brown et al. disclose a method for preparing a mono-axially oriented propylene based film (Paragraphs [0002] and [0021], and see also abstract) involving the steps of co-extruding a microvoided main layer A of propylene-based polymer including an impact ethylene-propylene copolymer (corresponding to the claimed propylene-based polyolefin) and beta-crystalline nucleating agent (which according to claim 16 corresponds to the claimed voiding agent) and a second layer B which is not required to be microvoided and is a skin layer or a sublayer, and orienting the film layers  in the machine direction (Paragraphs [0022], [0043], and [0045]).  Brown et al. also disclose heat setting the extruded film (Paragraphs [0043] and [0046]).  Brown et al further disclose that the main layer A is only one layer (Paragraph [0030] and see also FIG. 1), corresponding to the claimed monolayer. 
	While Brown et al. disclose the step of orienting the film layers, including the microvoided main layer of propylene based polymer and voiding agent (Paragraphs [0021] and [0045]), they do not specifically mention orienting the film at least 4 times in the machine direction as required by the claimed method.  Nevertheless, Brown et al. do disclose orienting the microvoided main layer A 3-7 times in the machine direction for the purposes of avoiding film breakage which can affect the product cost and machine efficiencies and processability issues such as an uneven film profile (Paragraph [0045]).  The times (3-7) taught by Brown et al. overlap with those claimed, i.e., at least 4 times.  Thus, it would have been obvious to one of ordinary skill in the art to orient the microvoided main layer A at optimum or workable times, inclusive of those claimed, in the machine direction, with a reasonable expectation of successfully obtaining films without breakage and unevenness as suggested by Brown et al. 
See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
	As to Claim 13 and its dependent claims 14 and 16: Brown et al. disclose the use of known beta nucleating agents (corresponding to the claimed voiding agent), including, inter alia, pimelic acid supported on nano-CaCO3, in a suitable amount of, for example, 0.5-3.0 wt.%, in the layer for the purposes of ultimately obtaining desired mono-axially oriented propylene-based film (Paragraphs [0017], [0021] and [0039]).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of beta nucleating agents (voiding agent), inclusive of those claimed, in the layer, with a reasonable expectation of successfully ultimately obtaining excellent mono-axially oriented propylene-based film as suggested by Brown et al. 
	As to Claims 17-19: These properties would have naturally followed from the suggestion of Brown et al. since Brown et al. would have suggested identical or substantially identical film product as that claimed, i.e., mon-axially oriented polyolefin film, for the reasons set forth above.  Moreover, Brown et al. also disclose achieving films with desired tensile properties and light transmission properties (Paragraphs [0062] and [0072]).  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

6.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0147657) as applied to claims 1-5, 13-14, and 16-19 above, and further in view of Borgsten et al. (US 2009/0029144)1.
	The disclosure with respect to Brown et al. in paragraph 5 is incorporated here by reference.  While Brown et al. disclose that the density of its film is 0.77-0.80 g/cm3 (Paragraph [0045]), they do not specifically mention using other types of voiding agents including a chemical foaming agent in the amount of 0.2-3 wt. % as required by the claims.
	Nevertheless, Borgsten et al. disclose the addition of 0.5-4 wt. % of chemical foaming agents to prepare foamed sheets with desired light transmissive properties (Paragraphs [0026]-[0028] and [0045] and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to add the claimed amount of chemical foaming agent taught by Borgsten et al. in the method of Brown et al., with a reasonable expectation of successfully obtaining foamed sheets with desired light transmissive properties. 

7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0147657) as applied to claims 1-5, 13-14, and 16-19 above, and further in view of Ishige et al. (US 2002/0155277). 
	The disclosure with respect to Brown et al. in paragraph 5 is incorporated here by reference.  They do not specifically mention using other types of voiding agents, such as those comprising polycarbonate or polystyrene as recited in claim 15.
	However, Ishige et al. disclose the use of voiding agents comprising polycarbonate or polystyrene for the purposes of forming desired voids in stretched resin films (Paragraphs [0001] and [0051]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use voiding agents comprising polycarbonate or polystyrene taught by Ishige et al. in the method of Brown et al., with a reasonable expectation of successfully forming desired voids in stretched resin films. 

Allowable Subject Matter
8.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS filed 01/08/2019.